Citation Nr: 0112183	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  96-19 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah



THE ISSUE

Entitlement to non-service-connected pension benefits or 
extra-schedular entitlement to pension under the provisions 
of 38 C.F.R. § 3.321(b)(2).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1971 to 
January 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 1995 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah which, in pertinent part, denied 
entitlement to non-service-connected pension benefits.  



FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran served over 90 days in the military during 
the Vietnam War Era.

3.  The veteran has recurrent and severe major depression 
which is manifested by poor judgment and insight, 
disturbances of mood, pervasive difficulties with social 
interaction, periods of significant depression, neglect of 
personal appearance, poor hygiene, and difficulty adapting to 
work or work-like settings.

4.  The veteran is homeless and the record indicates no 
ongoing psychiatric treatment.

5.  The veteran's recurrent major depression is reasonably 
certain to last throughout the remainder of his life.

6.  The veteran's recurrent major depression prevents him 
from securing and following a substantially gainful 
occupation.  



CONCLUSION OF LAW

The veteran is permanently and totally disabled for non-
service-connected pension purposes.  38 U.S.C.A. §§ 1502, 
1521 (West 1991); 38 C.F.R. §§ 3.321(b)(2), 4.17(b) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pension benefits are payable to a veteran who served 90 days 
or more during a period of war and who is permanently and 
totally disabled due to non-service-connected disabilities 
that are not the result of his own willful misconduct.  
38 U.S.C.A. § 1521.  Permanent and total disability will be 
held to exist when an individual is unemployable as a result 
of disabilities that are reasonably certain to last 
throughout the remainder of that person's life.  See Talley 
v. Derwinski, 2 Vet. App. 282, 285 (1992); 38 C.F.R. 
§§ 3.340(b), 4.15 (2000).  There are three alternative bases 
upon which a finding of permanent and total disability for 
pension purposes may be established.  One is to establish 
that he veteran has a lifetime impairment which is sufficient 
to render it impossible for an "average person" to follow a 
substantially gainful occupation under the appropriate 
diagnostic codes for the VA Schedule for Rating Disabilities 
(Rating Schedule).  The "average person" standard is 
outlined in 38 U.S.C.A. § 1502(a)(1) and 38 C.F.R. 
§§ 3.340(a) and 4.15.  This process involves rating and then 
combining each disability under the appropriate diagnostic 
code to determine whether the veteran holds a combined 100 
percent schedular evaluation for pension purposes.  

A veteran who suffers the permanent loss of one or more 
limbs, or the sight in both eyes, or becomes helpless or 
permanently bedridden, will be considered permanently and 
totally disabled for pension purposes on a de facto basis.  
38 C.F.R. § 4.15.  Permanent and total disability evaluations 
for pension purposes may also be authorized, provided other 
requirements of entitlement are met, for congenital, 
developmental, hereditary, or other familial conditions, as 
well as for disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.341(b) (2000).  

Alternatively, a veteran may establish a permanent and total 
disability evaluation for pension purposes absent a combined 
100 percent schedular rating by proving that the individual 
(as opposed to the "average person") has a lifetime 
impairment precluding the veteran from securing and following 
substantially gainful employment.  See 38 U.S.C.A. §§ 1502, 
1521(a); 38 C.F.R. § 4.17.  Under this analysis, even if 
there is only one such disability, it must be ratable at 60 
percent or more, and if there are two or more disabilities, 
there must be at least one disability ratable at 40 percent 
or more, with a combined disability rating of at least 70 
percent.  

However, even if a veteran cannot qualify for permanent and 
total disability under the above rating scheme, a permanent 
and total disability rating for pension purposes may be 
granted on an extra-schedular basis if the veteran is 
subjectively found to be unemployable by reason of his or her 
disabilities, age, occupational background or other related 
factors.  38 C.F.R. §§ 3.321(b)(2), 4.17(b).

Disability evaluations are determined by evaluating the 
extent to which the veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing his 
symptomatology with the criteria set forth in the Rating 
Schedule.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2000).

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the Rating Schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Although VA 
must consider the entire record, the most pertinent evidence, 
because of effective date law and regulations, is created in 
proximity to the recent claim.  38 C.F.R. § 5110 (West 1991).  

VA utilizes the Rating Schedule as a guide in the evaluation 
of disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The percentage ratings represent, as far as can 
practicably be determined, the average impairment in earning 
capacity resulting from such diseases and injuries and their 
residual impairment in civil occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensation for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  In every instance where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31 (2000).  It is essential, both in 
examination and in the evaluation of disability, that each 
disability be viewed in relation to its history.  38 C.F.R. 
§ 4.1.

The record reflects that the veteran served over 90 days in 
the active military during the Vietnam War Era from January 
1971 to January 1975.  Thus, he has met the service criteria 
for non-service-connected pension benefits. 

The record also shows that the veteran was born in August 
1952 and he has completed high school and two years of 
college.  He has worked as a janitor and an air freight 
loader.  He last worked in April 1995.  The veteran is 
service-connected for a laceration of the right suborbital 
area and left eyelid, evaluated as noncompensable, and for a 
bilateral mandible fracture, evaluated as noncompensable.  
The RO has listed the veteran's non-service-connected 
disabilities as a bilateral eye injury, severe recurrent 
major depression with schizoid personality features, a 
chronic left knee condition, residuals of a left thumb 
condition, residuals of a left hand condition, tingling of 
the right and left foot, atypical chest pain, hearing loss, 
malnutrition, a history of bilateral idiopathic pleural 
effusion, residuals of multiple stab wounds, residuals of a 
closed head injury, and headache.  

Upon VA examination dated in March 1991, it was noted the 
veteran was homeless and had not eaten in two days.  The 
examiner noted there was no hearing loss, tinnitus, vertigo, 
or history of arthritis.  The veteran denied ataxia, motor, 
or sensory loss.  There was no shortness of breath, but the 
veteran did have occasional substernal chest pain that was 
described as sharp and nonspecific.  Relevant diagnoses of a 
history of paranoid schizophrenia; closed head injury 
following multiple stab wounds; left patella dislocation, 
reduced; heavy tobacco use; history of idiopathic bilateral 
pleural effusion; malnutrition; and atypical chest pain were 
noted.  No other abnormalities were noted.  

An April 1991 VA dental examination reflects poor oral 
hygiene and several carious teeth.  Calculus was heavy and 
periodontal disease was advanced.  Dentition was noted as 
inadequate.  The examiner noted normal range of motion of the 
mandible with no discomfort.  The examiner also opined that 
the veteran's dental problems were related to very poor 
hygiene and not the service-connected fracture of the 
mandible.  

A VA psychiatric examination dated in May 1991 reflects the 
veteran reported being unable to hold a job or get along with 
other people.  It was noted that he was on welfare and living 
in the streets.  His affect was restricted and his mood was 
depressed.  The veteran described feelings of hopelessness 
about his situation.  There was no evidence of a thought 
process, pressure of speech, or flight of ideas.  There was 
no evidence of a psychotic process, hallucinations, 
delusions, or ideas of reference.  Cognitive function was 
intact, as was memory for recent and remote events.  Insight 
and judgment were felt to be fair to poor.  The examiner 
noted the veteran was clearly depressed and had a history of 
intermittent depression in the past.  Relevant impressions of 
intermittent severe depression with anxiety and withdrawal, 
and schizoid personality features were noted.  

Upon VA general medical examination dated in July 1995, the 
veteran complained of difficulty with vision, a tender scar 
in the right suborbital region, and difficulty chewing food.  
The veteran also reported stiffness in his left leg with 
intermittent swelling in the knee and difficulty with stairs.  
Physical examination revealed the veteran's eyes reacted 
normally to light and to accommodation.  The tympanic 
membranes were intact with no gross impairment in hearing.  
There were a number of absent back teeth and the throat was 
moderately reddened diffusely.  There was no swelling of the 
left knee, but there was limitation of flexion of 10 to 15 
degrees in the left knee.  Extension of the left knee was 
normal.  Clinical impressions of a previous laceration of the 
left eyelid by history with no observed scar in that region; 
previous laceration of the right suborbital region by history 
with no observed scar; bilateral fracture of the mandible 
with no residual manifestations or limitation of motion; a 
history of a previous knee injury with mild limitation of 
flexion but no swelling or other abnormalities; hearing loss 
by history with no gross abnormalities; headaches which were 
probably tension in origin; and a residual small scar from 
previous stab wounds but no apparent disability were noted.  
The examiner opined that the problem with the veteran's teeth 
did not appear to be on the basis of the previous fracture of 
the mandible.  

Upon VA audiological evaluation dated in July 1995, pure tone 
thresholds, in decibels, were noted as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
35
40
LEFT
20
30
30
40
50

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 percent in the left ear.  
The examiner noted sensory loss on the right sloping from 
mild to moderately severe and from mild to moderate on the 
left.  

A July 1995 VA eye examination reflects an impression of mild 
myopia and an otherwise normal examination.  

Upon VA psychiatric examination dated in August 1995, the 
examiner noted that the claims folder had been reviewed.  The 
veteran did report a history of significant depression.  The 
veteran reported periods of becoming so depressed that he 
would have an upset stomach, headache, and diarrhea.  He also 
reported difficulty with concentration and memory during 
those periods as well as prominent anhedonia and occasional 
suicidal ideation.  The veteran reported having premonitions 
and feelings that something was not right, but denied visual 
or auditory hallucinations.  Mental status examination 
revealed poor hygiene and grooming.  The veteran was 
described as somewhat malodorous.  The veteran interacted in 
an appropriate fashion but was somewhat distant.  He did not 
appear overly anxious.  His mood was somewhat dysphoric.  
Speech was normal and form of thought was linear.  Thought 
content was negative for any overt evidence of psychosis.  
Intelligence appeared to average and judgment and insight 
were poor.  A diagnostic impression of severe recurrent major 
depression without psychotic features was noted.  A 
provisional diagnosis of schizotypal personality disorder was 
also noted.  The examiner opined that it did appear that the 
veteran had pervasive difficulties with social interaction, 
which would likely be due to a combination of his affective 
disorder and his schizotypal personality disorder.  The 
examiner also opined that it appeared the veteran was 
experiencing a severe level of symptomatology and disability 
at that time.  Finally, the examiner opined that the veteran 
would likely see significant improvement in his 
symptomatology and level of disability with adequate 
treatment.  

Upon VA dental examination report dated in August 1995, the 
examiner opined that the veteran's dental problems did not 
appear to be related to the mandible fracture problem.  

The record reflects the veteran was scheduled for a VA 
general medical examination and a psychiatric examination in 
September 1997, but failed to report.  

Based on the evidence of record, the RO has evaluated the 
veteran's severe recurrent major depression as 50 percent 
disabling and his chronic left knee condition as 10 percent 
disabling.  The remainder of the veteran's non-service-
connected disabilities have been evaluated as noncompensable.  

Major depression is rated pursuant to the general rating 
formula for mental disorders.  A 50 percent evaluation is 
warranted for major depression with occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9434 
(2000).

A 70 percent evaluation is warranted for a major depressive 
disorder with occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9434.

A 100 percent evaluation is warranted for a major depressive 
disorder with total occupational and social impairment, due 
to symptoms such as the following:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  

The evidence of record demonstrates that the veteran's 
recurrent major depression has been described as severe and 
is manifested by poor judgment and insight, disturbances of 
mood, pervasive difficulties with social interaction, periods 
of significant depression, poor hygiene, poor grooming, and 
an inability to get along with others or maintain employment.  
After careful consideration of the record, the Board 
concludes that this symptomatology more nearly approximates 
to a 70 percent evaluation.  Additionally, the August 1995 VA 
examiner assigned a Global Assessment of Functioning Score of 
40, which is more indicative of a 70 percent evaluation.  
Thus, a 70 percent evaluation is warranted for the veteran's 
recurrent major depressive disorder for pension purposes.  
The evidence of record does not demonstrate entitlement to an 
evaluation in excess of 70 percent as the record is silent 
for medical evidence of gross impairment in thought processes 
or communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, disorientation to time or place, or memory 
loss for names of self, close relatives, or own occupation.  

Thus, without having considered the remaining non-service-
connected disabilities, the veteran has a combined evaluation 
of 80 percent pursuant to 38 C.F.R. § 4.25. The Board 
recognizes that the record does not reflect a medical opinion 
as to the permanency of the veteran's condition.  The Board 
also recognizes that the August 1995 VA examiner opined that 
with adequate treatment, the veteran would likely see 
significant improvement in both his symptomatology and level 
of disability.  However, the Board notes that the medical 
evidence of record consistently describes the veteran's major 
depressive disorder as recurrent and severe.  Additionally, 
the record indicates that the veteran has been homeless for 
quite some time and does not indicate any ongoing treatment 
by the veteran for his disabilities.  The record also 
reflects a prior history of difficulty obtaining and 
retaining employment.  Thus, based upon the evidence of 
record, the Board is compelled to conclude that the veteran 
is subjectively unemployable by reason of his recurrent and 
severe major depression, occupational background, and other 
circumstances.  See 38 C.F.R. §§ 3.321(b)(2), 4.17(b).  
Accordingly, entitlement to non-service-connected pension 
benefits is warranted.  




ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is established, and to this extent the 
benefit sought on appeal is granted, subject to  controlling 
regulations governing the payment of monetary benefits.  


		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

